Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 21 June 2022, claims 1-21 remain pending.

Drawings
3.	The corrected drawings were received on 21 June 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 11, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1).
Regarding claim 1, Gupta discloses a system for teaching computer programming comprising: 
a robot farm (robots 100) and a plurality of remote computing devices (200) (see Par. 110 – system may be comprised of multiple robots being controlled by multiple users), and a server (see e.g. Par. 90, last 6 lines – control instructions can come from remote server); 
a plurality of robots, each robot having a communications module (150) for receiving control commands, a processor for processing control commands (170), a power supply (160), and at least one actuator operable to actuate the robot in response to control commands (110); 
the plurality of remote computing devices (user devices having programming interface application) each being associated with a robot in the robot farm (Par. 110), the remote computing devices each having a communications module for transmitting control commands to the robot associated therewith (Par. 36, 37) and receiving live video footage from the robot associated therewith; and a processor for processing the control commands (Par’s. 57-58); 
each of the plurality of remote computing devices having a user interface having a plurality of panes, including a programming pane for receipt of control commands (see e.g. Fig’s. 10, 12), and a video feed pane for displaying the live video feed from the robot (streaming live sensor data from the robot, including camera sensor data – Par’s. 57-58); 
the server having a communication module for communication with each of the plurality of robots in the robot farm, each of the video cameras in the robot farm and each of the plurality of remote computing devices; the server having a processor and a memory, and the server being operable to relay control commands from the plurality of remote computing devices to the plurality of robots and to relay the live video feed from the plurality of video cameras in the robot farm to the plurality of remote computing devices (Par’s. 31, 37, 85, 90) (as per claims 1 and 16).
Gupta does not explicitly disclose the robot farm comprising a plurality of pods, each pod housing a robot therein and each pod having a video camera associated therewith operable to capture and transmit a live video feed of the robot in the pod. However, Hanson discloses such a concept of placing robots inside enclosure with cameras positioned within and operable to capture of video feed of the robot in the pod (see Par. 20). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Gupta by placing the robots in enclosures with cameras to capture video of the robots, as taught by Hanson, in order to provide safety and separation for other objects or people in the area, as taught by Hanson, and in order to help monitor and calibrate the movements of the robots. 

Regarding claims 2-7, 14, 15, 17, 20 and 21, Gupta further discloses the user interface comprises a tutorial pane, the tutorial pane having user instructions for performing a task (instructions to perform particular challenges – Par. 52) (as per claims 2 and 20),
the user interface comprises a feedback pane, the feedback pane having an output comprising at least one of a compiled code and a commentary on the user-inputted control commands (Par. 109) (as per claims 3 and 21),
the programming pane comprises a Visual Programming Language (VPL) Editor (Par. 84) (as per claims 4 and 17),
the programming pane comprises a Blockly Editor (Par. 84) (as per claim 5),
the user interface comprises a web page opened in a web browser (Par. 50) (as per claim 6),
the remote computing device comprises a code compiler embedded in the user interface (Par. 84) (as per claim 7),
each of the robots comprises a vehicle having a motor and at least two wheels driven by the motor (Par. 25) (as per claim 14), and
the vehicle is provided with a plurality of sensors (Par. 30) (as per claim 15).

Regarding claims 11 and 13, Hanson further discloses the video camera of the pod is positioned vertically over the pod to provide a plan view of the pod (positioned overhead to observe reference marks on floor – Par. 27) (as per claim 11), and the pods are each bounded by a boundary wall surrounding the perimeter of the pod (Par. 20) (as per claim 13).

7.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Pathak et al. (US 2019/0089597 A1).
Regarding claims 8 and 19, the combination of Gupta and Hanson does not appear to explicitly disclose the control commands are transmitted using a Message Queuing Telemetry Transport (MQTT) protocol (as per claims 8 and 19). However, Pathak discloses the concept and advantages of using MQTT to identify and communicate with devices such as robots were well known to those of ordinary skill in the art before the effective filing date of the invention (Par. 39). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Hanson by utilizing MQTT to transmit the control commands in Gupta and Hanson. Such a modification would be a use of a known technique to improve similar devices in the same way. 

8.	Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Donovan et al. (US Patent No. 10,803,766 B1).
Regarding claims 9, 10 and 18, the combination of Gupta and Hanson does not appear to explicitly disclose the control commands are converted using a reduced bit set instruction protocol (as per claims 9 and 18), and the reduced bit set instruction protocol has instructions of less than or equal to six bytes in length (as per claim 10). However, Donovan discloses using reduced bit set instruction protocol less than six bytes in a programming training system (32-bit – see column 23: table 2). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Hanson by utilizing reduced bit set instruction protocol as taught by Donovan. Such a modification would be a use of a known technique (32-bit architecture) to improve similar methods (Gupta and Hanson’s communications) in the same way.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Sellner et al. (US 2019/0152703 A1). 
Regarding claim 12, the combination of Gupta and Hanson does not appear to explicitly disclose the plurality of pods of the robot farm are arranged side by side in a matrix structure having a plurality of rows and a plurality of columns. However, Sellner discloses the concept and advantages of placing robots in a matrix configured for example in an inventory management system were well known to those of ordinary skill in the art before the effective filing date of the invention (see Par. 35). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Hanson by placing a plurality of robot enclosures in a matrix grid arrangement, as taught by Sellner. Such a method would constitute applying a known technique (matrix arrangements) to a known device (the multiple robots of Gupta and Hanson) ready for improvement to yield predictable results. 

Response to Arguments
10.	Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
	Applicant argues (bottom of page 7 to top of page 9) that Gupta does not disclose a robot farm within the meaning of the subject application, which includes for example a technician to monitor, repair and maintain the robots in the farm. Applicant argues that nothing in Gupta suggests the robots are being maintained in a robot farm. This is not persuasive. It is noted that the features upon which applicant relies (i.e., a technician maintaining the robots at the farm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, Gupta’s disclosure of multiple robots reads on the claimed “robot farm” in the broadest reasonable interpretation of the term in view of Applicant’s specification.

Applicant further argues at page 9 that Gupta does not disclose a robot farm in which there are video cameras taking live video feeds of the robots. This argument is moot and not persuasive, since Hanson is relied upon for this teaching of a live video feed of a robot, as opposed to Gupta’s disclosure of cameras disposed on the robots. 
	Applicant further argues, (bottom of page 9 to top of page 10) that Gupta does not disclose the claimed user interface having a plurality of panes as claimed, since Gupta does not appear to disclose simultaneously displaying the programming pane and video feed pane. However, it is noted that the features upon which applicant relies (i.e., simultaneously displayed panes on one screen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, while Applicant’s specification may disclose the panes are displayed simultaneously on one screen, the claims in the broadest reasonable interpretation recite two panes as part of one user interface; a user interface is not necessarily made up of concurrent portions of a screen, but may in the BRI be composed of views that are displayed at different times. Accordingly, Gupta reads on the claimed user interface in the BRI of the claim. 
Applicant further argues (top of page 10 to bottom of page 11) that Hanson does not disclose a plurality of pods each pod housing a robot, each pod having a video camera. However, Hanson is not relied upon for teaching a robot farm or a plurality of robots. Gupta as detailed above discloses a plurality of robots. Instead, Hanson discloses the concept of placing a robot within a pod (cell) and placing a camera in the pod to capture images of the robot. In view of Hanson, therefore, it would have been obvious to modify Gupta by placing the robots in cells and using cameras to obtain video of the robots. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues (bottom of page 11 to page 12) that the person of ordinary skill in the art would not consider combining the teachings of Gupta and Hanson, since they exist in different fields, and the person of ordinary skill would not be aware of both documents. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hanson is cited for disclosing placing a robot inside a pod and imaging the robot in use. Since Gupta is directed to helping people to learn how to program robots, Hanson’s disclosure of real-world robot programming and calibration would be reasonably pertinent to the teachings of Gupta, and the person of ordinary skill looking at Gupta would naturally look to features of real-world programming scenarios in order to incorporate features that would help a person learning how to program robots. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715